Title: To John Adams from Thomas Jefferson, 25 November 1816
From: Jefferson, Thomas
To: Adams, John


Poplar Forest. Nov. 25. 16. I recieve here, dear Sir, your favor of the 4th. just as I am preparing my return to Monticello for winter quarters; and I hasten to answer to some of your enquiries. the Tracy I mentioned to you is the one connected by marriage with La Fayette’s family. the mail which brought your letter brought one also from him. he writes me that he is become blind & so infirm that he is no longer able to compose any thing. so that we are to consider his works as now closed. they are 3. vols of Ideology. 1 on political economy. 1. on Ethics, and 1. containing his Commentary on  Montesquieu, and a little tract on education. altho’ his Commentary explains his principles of government, he had intended to have substituted for it an elementary and regular treatise on the subject: but he is prevented by his infirmities. his Analyse de Dupuys he does not avow.My books are all arrived, some at New York, some at Boston; and I am glad to hear that those for Harvard are safe also; and the Uranologia you mention, without telling me what it is. it is something good, I am sure, from the name connected with it, and if you would add to it your Fable of the bees, we should recieve valuable instruction as to the Uranologia both of the father & son; more valuable than the Chinese will from our bible-societies. these Incendiaries, finding that the days of fire and faggot are over in the Atlantic hemisphere, are now preparing to put the torch to the Asiatic regions. what would they say were the Pope to send annually to this country colonies of Jesuit priests with cargoes of their Missal and translations of their Vulgate, to be put gratis into the hands of every one who would accept them? and to act thus nationally on us as a nation?I proceed to the letter you were so good as to inclose to me. it is an able letter, speaks volumes in few words, presents a profound view of awful truths, and lets us see truths more awful, which are still to follow. George the IIId. then, and his minister Pitt, and successors, have spent the fee-simple of the kingdom, under pretence of governing it. their sinecures, salaries, pensions, priests, prelates, princes and eternal wars have mortgaged to it’s full value the last foot of their soil. they are reduced to the dilemma of a bankrupt spendthrift who, having run thro’ his whole fortune, now asks himself what he is to do? it is in vain he dismisses his coaches and horses, his grooms, liveries, cooks and butlers. this done, he still finds he has nothing to eat. what was his property, is now that of his creditors. if still in his hands, it is only as their trustee. to them it belongs, & to them every farthing of it’s profits must go. the reformation of extravagancies comes too late. all is gone. nothing left for retrenchment or frugality to go on. the debts of England however, being due from the whole nation, to one half of it, being as much the debt of the creditor as debtor, if it could be referred to a court of Equity, principles might be devised to adjust it peaceably. dismiss their parasites, ship off their paupers to this country, let the landholders give half their lands to the moneylenders, & these last relinquish one half of their debts. they would still have a fertile island, a sound and effective population to labor it, and would hold that station among political powers, to which their natural resources and faculties entitle them. they would no longer indeed be the lords of the ocean, and paymasters of all the princes of the earth. they would no longer enjoy the luxuries of pyrating and plundering every thing by sea, and of bribing and corrupting every thing by land; but they might enjoy the more safe and lasting luxury of living on terms of equality, justice and good neighborhood with all nations. As it is, their first efforts will probably be to quiet things awhile by the palliatives of reformation; to nibble a little at pensions and sinecures; to bite off a bit here, and a bit there to amuse the people; and to keep the government agoing by encroachments on the interest of the public debt, 1. percent of which, for instance, witheld, gives them a spare revenue of 10 millions for present subsistence, and spunges in fact 200. millions of the debt. this remedy they may endeavor to administer in broken doses of a small pill at a time. the first may not occasion more than a strong Nausea in the moneylenders; but the 2d will probably produce a revulsion of the stomach, borborisms, and spasmodic calls for fair settlement and compromise. but it is not in the character of man to come to any peaceable compromise of such a state of things. the princes & priests will hold to the flesh-pots, the empty bellies will seize on them, & these being the multitude, the issue is obvious, civil war, massacre, exile as in France, until the stage is cleared of every thing but the multitude, and the lands get into their hands by such processes as the revolution will engender. they will then want peace and a government, and what will it be? certainly not a renewal of that which has already ruined them. their habits of law & order, their ideas almost innate of the vital principles elements of free government, of trial by jury, habeas corpus, freedom of the press, freedom of opinion, and representative government, make them, I think, capable of bearing a considerable portion of liberty. they will probably turn their eyes to us, and be disposed to tread in our footsteps, seeing how safely these have led us into port. there is no part of our model to which they seem unequal, unless perhaps the elective presidency; and even that might possibly be rescued from the tumult of elections, by subdividing the electoral assemblages, into very small parts, such as of wards or townships, and making them simultaneous. but you know them so much better than I do, that it is presumption to offer my conjectures to you.While it is much our interest to see this power reduced from it’s towering & borrowed height, to within the limits of it’s natural resources, it is by no means our interest that she should be brought below that, or lose her competent place among the nations of Europe. the present exhausted state of the continent will, I hope, permit them to go through their struggle without foreign interference, and to settle their new government according to their own will. I think it will be friendly to us, as the nation itself would be were it not artfully wrought up by the hatred their government bears us. and were they once under a government which should treat us with justice & equality I should myself feel with great strength the ties which bind us together, of origin, language, laws and manners: and I am persuaded the two people would become in future, as it was with the antient Greeks, among whom it was reproachful for Greek to be found fighting against Greek in a foreign army. the individuals of the nation I have ever honored and esteemed, the basis of their character being essentially worthy: but I consider their government as the most flagitious which has existed since the days of Philip of Macedon, whom they make their model. it is not only founded in corruption itself, but insinuates the same poison into the bowels of every other, corrupts it’s councils, nourishes factions, stirs up revolutions, and places it’s own happiness in fomenting commotions and civil wars among others, thus rendering itself truly the hostis humani generis. the principle effect is now coming home to itself. it’s first operation will fall on the individuals who have been practising the chief instruments in it’s corruptions, and will eradicate the families which have, from generation to generation been fattening on the blood of their brethren: and this scoria once thrown off, I am in hopes a purer nation will result, and a purer government be instituted, one which, instead of endeavoring to make us their natural enemies, will see in us, what we really are, their natural friends and brethren, and more interested in a fraternal connection with them than with any other nation on earth. I look therefore to their revolution with great interest. I wish it to be as moderate & bloodless, as will effect the desired object of an honest government, one which will permit the world to live in peace, and under the bonds of friendship and good neighborhood.In this tremendous tempest, the distinctions of whig & tory will disappear like chaff on a troubled ocean. indeed they have been disappearing from the day Hume first began to publish his history. this single book has done more to sap the free principles of the English government constitution than the largest standing army of which their patriots have been so jealous. it is like the portraits of our countryman Wright, whose eye was so unhappy as to sieze all the ugly features of his subject, and to present them faithfully; while it was entirely insensible to every lineament of beauty. so Hume has consecrated, in his fascinating style, all the arbitrary proceedings of the English kings, as the true 
evidences of the constitution, and glided over it’s whig principles as the unfounded pretensions of factious demagogues. he even boasts, in his life written by himself, that of the numerous alterations suggested by the readers of his work, he had never adopted one proposed by a whig.But what, in this same tempest, will become of their colonies & their fleets? will the former assume independance, and the latter resort to pyracy for subsistence, taking possession of some island as a point d’appui? a pursuit of these would add too much to the speculations on the situation and prospects of England, into which I have been led by the pithy text of the letter you so kindly sent me, and which I now return. it is worthy the pen of Tacitus. I add therefore only my affectionate and respectful souvenirs to mrs Adams and yourself.Th: Jefferson
			